By a previous decision of this court, dated May 20, 1974, upon this appeal by defendant from a judgment of the County Court, Suffolk County, rendered August 4, 1971, the case was remitted to the County Court for determination of a stated issue and the appeal was ordered held in abeyance in the interim (People v Poerschke, 44 AD2d 844). The determination in question was rendered on November 15, 1974, after a hearing. Judgment of the County Court, Suffolk County, rendered August 4, 1971, affirmed. No opinion. Gulotta, P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.